Appeal by defendant from a judgment of the Supreme Court, Queens County (Tsoucalas, J.), rendered November 2,1978, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence. Case remitted to Criminal Term to hear and report on the issue of whether the defendant was deprived of his right to a speedy trial (CPL 30.20), and appeal held in abeyance in the interim. Criminal Term shall file its report with all convenient speed. In the instant case, there was an 18-month delay between indictment and trial. Approximately 13 months after the indictment, defendant moved to dismiss the indictment on speedy trial grounds, but no hearing was held, nor was any determination made with respect to that motion. The record is insufficient to permit us to review the merits of defendant’s claim. Therefore, we must remit for a hearing. Lazer, J. P., Mangano, Gibbons and Hargett, JJ., concur.